                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 DIANNE SMITH,                                     )
                                                   )
         Plaintiff,                                )
                                                   )        No. 2:18-cv-02551-TLP-tmp
 v.                                                )
                                                   )
 RHONDA SCOTT,                                     )
                                                   )
         Defendant.                                )


           ORDER ADOPTING THE REPORT AND RECOMMENDATION


       Before the Court is the Magistrate Judge’s Report and Recommendation (ECF No. 8),

which addresses Defendant’s Notice of Removal. (ECF No. 1.) In the Report and

Recommendation, the Magistrate Judge recommends the matter be remanded to the Shelby

County Court of General Sessions pursuant to 28 U.S.C. § 1447(c).

       Specifically, the Magistrate Judge found that the Parties lacked diversity jurisdiction

because plaintiff’s citizenship has not been pleaded, and the amount in controversy has not

been addressed. The Magistrate Judge further concluded that Plaintiff did not present any

federal question on the face of its complaint. Finally, the Magistrate Judge found that

supplemental jurisdiction would be inappropriate because there is no basis for asserting

original jurisdiction.

       Pursuant to Federal Rule of Civil Procedure 72(b)(2), “[w]ithin 14 days after being

served with a copy of the recommended disposition, a party may serve and file specific

written objections to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2).



                                               1
No objections to the Report and Recommendation have been filed, and the time for filing

objections has expired. See Fed. R. Civ. P. 5(b)(2), 6(d), 72(b)(2).

      “When no timely objection is filed, the court need only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P.

72(b) advisory committee notes. Having reviewed the Magistrate Judge’s Report and

Recommendation, the Court finds no clear error and ADOPTS the Report and

Recommendation (ECF No. 8) in its entirety.

      Thus, the Court Orders that this matter be remanded to the Shelby County Court of

General Sessions.

      SO ORDERED, this 12th day of October, 2018.

                                              s/ Thomas L. Parker
                                             THOMAS L. PARKER
                                             UNITED STATES DISTRICT JUDGE




                                              2
